Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Yokoyama et al (US 6,882,379 B1) teaches an optical unit comprising three panels provided with respective light-emitting elements and a dichroic prism. 
However, Yokoyama does not teach “a single polarization element, which allows, of first polarized light and second polarized light having different polarization directions, the first polarized light to pass through, is arranged in an optical path from one light-emitting element of the first light emitting element, the second light emitting element, and the third light emitting element, to the dichroic prism, -4-Application No. 16/365,070at least one of the first dichroic mirror and the second dichroic mirror has polarization separation characteristics, and two of the first image light, the second image light, and the third image light are unpolarized at respective incident surfaces of the dichroic prism” as to claim(s) 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 13, 2021